16 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Frank C. KROFT, Plaintiff-Appellant,v.Donna E. SHALALA, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 93-5225.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Frank C. Kroft, appeals from the order of the district court which granted summary judgment to the Secretary of the Department of Health and Human Services.  The effect of the order is to affirm the denial of disability benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Secretary to deny benefits is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the report and recommendation of the magistrate judge, filed on August 17, 1992.